                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ABHIJIT PRASAD,                                    Case No. 15-cv-04933-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTIONS TO
                                   9             v.                                         SEAL
                                  10     GAIL SIMMONS, et al.,                              [ECF 122, 125]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties’ administrative motions to file under seal portions of their

                                  14   briefing and exhibits in connection with Defendants’ motion for summary judgment (ECF 84) and

                                  15   Plaintiff’s motion for summary judgment (ECF 101). ECF 122, 125. For the reasons stated

                                  16   below, the motions are GRANTED.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.   DISCUSSION
                                   7          The Court finds that the parties have articulated compelling reasons to seal the submitted

                                   8   documents. The Court’s rulings on the sealing requests are set forth below.

                                   9          A.    ECF 122 re Plaintiff’s Motion for Summary Judgment
                                  10
                                        ECF No.       Document to be                Result                         Reasoning
                                  11                     Sealed:
                                         101-2     Exhibit 5D to the        GRANTED as to           Contains Plaintiff’s personally
                                  12
                                                   Weissburg Decl. –
Northern District of California




                                         107-2                              redacted portions.      identifying information.
 United States District Court




                                  13               Child Abuse Central                              Weissburg Decl. ISO Sealing ¶ 9, ECF
                                                   Index records of                                 122-1. Thus, compelling reasons exist
                                  14               Plaintiff                                        to seal the document.
                                  15     101-2     Exhibit 5F to the        GRANTED as to           Contains minors’ personally identifying
                                         107-2     Weissburg Decl. –        entire document.        information, as well as allegations of
                                  16               Child Abuse Central                              sexual abuse of minors.
                                                   Index records of                                 Weissburg Decl. ISO Sealing ¶ 9.
                                  17               Plaintiff                                        Thus, compelling reasons exist to seal
                                                                                                    the document.
                                  18
                                         101-2     Exhibit 5G to the  GRANTED as to                 Contains Plaintiff’s personally
                                  19     107-2     Weissburg Decl. –  redacted portions.            identifying information.
                                                   CWS/CMS screenshot                               Weissburg Decl. ISO Sealing ¶ 9.
                                  20
                                                   of Plaintiff                                     Thus, compelling reasons exist to seal
                                  21                                                                the document.
                                         101-2     Exhibit 10A to the       GRANTED as to           Contains minors’ personally identifying
                                  22
                                         102-1     Weissburg Decl. –        redacted portions.      information, as well as personally
                                  23     107-2     California DOJ                                   identifying information of the Plaintiff.
                                         108-1     response to                                      Weissburg Decl. ISO Sealing ¶ 9.
                                  24               subpoena                                         Thus, compelling reasons exist to seal
                                                                                                    the document.
                                  25
                                         101-2     Exhibit 10B to the    GRANTED as to              Contains minors’ personally identifying
                                  26     102-1     Weissburg Decl. –     redacted portions.         information, as well as personally
                                         107-2     Child Abuse or Severe                            identifying information of the Plaintiff.
                                  27     108-1     Neglect Indexing Form                            Weissburg Decl. ISO Sealing ¶ 9.
                                                   for Plaintiff;                                   Thus, compelling reasons exist to seal.
                                  28
                                                                                         3
                                   1   ECF No.           Document to be               Result                      Reasoning
                                                            Sealed:
                                   2     101-2        Exhibit 10C to the       GRANTED.             Contains Plaintiff’s personally
                                   3     102-1        Weissburg Decl. –                             identifying information.
                                         107-2        Child Abuse Central                           Weissburg Decl. ISO Sealing ¶ 9.
                                   4     108-1        Index Self Inquiry                            Thus, compelling reasons exist to seal
                                                      Request for Plaintiff.                        the document.
                                   5
                                           B.           ECF 125 re Defendants’ Motion for Summary Judgment
                                   6
                                       ECF No.           Document to be           Result                   Reasoning
                                   7                         Sealed:

                                   8          94      Exhibit O to the         GRANTED as to        Contains minors’ personally identifying
                                                      Harrison Taylor          redacted portions.   information.
                                   9                  Declaration                                   Schmid Decl. ISO Sealing ¶ 2, ECF
                                                                                                    125-1. Thus, compelling reasons exist
                                  10                                                                to seal the document.
                                  11          95      Exhibit P to the Judy    GRANTED as to        Contains minors’ personally identifying
                                                      McKellar Declaration     redacted portions.   information.
                                  12                                                                Schmid Decl. ¶ 2. Thus, compelling
Northern District of California
 United States District Court




                                                                                                    reasons exist to seal the document.
                                  13

                                  14   III.        CONCLUSION
                                                   The motions to seal at ECF 122 and 125 are GRANTED.
                                  15

                                  16
                                                   IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: February 8, 2019
                                  19
                                                                                          ______________________________________
                                  20
                                                                                          BETH LABSON FREEMAN
                                  21                                                      United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
